THE THIRTEENTH COURT OF APPEALS

                                   13-12-00544-CV


                 CHICORY COURT ALTA VISTA, L. P., ET AL.
                                  v.
           ODYSSEY RESIDENTIAL CONSTRUCTION GP II, LLC, ET AL.


                                   On Appeal from the
                     139th District Court of Hidalgo County, Texas
                            Trial Cause No. C-1669-11-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring the same.

      We further order this decision certified below for observance.

June 5, 2014